Title: From Alexander Hamilton to Henry Cruger, 24 February 1772
From: Hamilton, Alexander
To: Cruger, Henry


Henry Cruger Esqr.
St Croix February 24. 1772
Sir   ⅌ Lightbourn
The 9th Ultimo Capt Robert Gibb handed me your favour dated December 19th 1771 covering Invoice & Bill Lading for Sundrys which were landed in good order agreeable thereto. I sold all your Lumber off immediately at £16 pm, luckkily enough, the price of that article being now reducd to £12, as great quantitys have been lately imported from different parts of the Continent. Indeed, there must be a vast Consumption this Crop, which makes it probable the price will again rise unless the Crops at Windward should fall short, as is said to be the case, whereby we shall stand fair to be overstocked. The Oats & Cheese I have also sold, the former at 6 rys ⅌ Bushel & the latter at 9 Sti ⅌ l. Your Mahogany is of the very worst kind or I could readily have obtaind 6 Sti ⅌ foot for it but as [at] present tis blown upon, tis fit only for end work. I inclose you a price Current & refer you thereto for other matters.
Capt Gibbs was ready to sail seven days after his arrival but was detaind two days longer by strong contrary Winds which made it impossible to get out of the harbour. Believe me Sir Nothing was neglectd on my part to give him the utmost dispatch & considering that his Cargo was stowd very Hickledy-pickledy—the proceeding part of it being rather uppermost—I think he was dispatchd as soon as could be expected.
Inclosd you have Invoice of Rum & Sugar shipt in the Sloop agreeable to your orders. I could not by any means get your Casks filld by any of the planters but shall dispose of the Hhds, out of which the Rum was started, for your account from which however will proceed a small loss. Also you have account of Sloop’s Portcharges etc. which I hope & doubt not youll find right. Youll be a little surprizd when I tell you Capt Gibb was obligd to leave his freight money behind. The reason is this. Mr Burling could by no means raise his part. Tis true he might have been compeld by Law but that would have been altogether imprudent, for to have enforc’d payment & to have converted that payment into Joes, which were extremely scarce, would have been attended with a detention of at least 10 or 12 days & the other freights were very triffling, so that the whole now rests with me, and God knows when I shall be able to receive Mr. Burlings part who is long Winded enough, Mr. Beekman begs to present his best Respects which conclude Sir
Your very Hum Serv
for N C
AH
